ANDERSON, J.
The complainant being neither the present owner, nor claimant of the land, nor in the possession of same, actual or constructive, cannot maintain a bill to quiet title under the statute, or otherwise, independent of some other equity.
The equity attempted to be set out in the bill is based upon the idea that the complainant has an equitable defense to the pending action at law, not available in a court of law, and we are unable to conclude, from the averments of the bill, that such is the case. The hill *286attempts to set up au equitable estoppel in pais against the respondent’s right to recover for a breach of the agreement to reconvey the land, and if such an estoppel was disclosed, it might not be available as a defense in law, and the bill would probably contain equity; but the bill does not aver that Farrow consented to a sale of the land to Fuller, or any one else, except for a sum greater than $2,500, and provided the excess was paid over to him, and therefore fails to charge that the said Farrow consented to the sale to Fuller. It may be true that the bill sets out that, after complainant had sold and conveyed the land to Fuller, the respondent informed Farrow of the fact, and he not only made no objection, but expressed himself as being satisfied and promised to surrender to the respondent the agreement to reconvey the land. It also avers that the grantee, Fuller, has made valuable improvements on the land; and, if such was the case, Farrow might be estopped by said ratification from going after Fuller by redeeming the land, but it must be observed that the action at law is for a breach of the agreement by the complainant, and the question is whether or not there exists an equitable estoppel in pais to the said Farrow’s right to recover for a- breach of the agreement. As above stated, the bill does not charge that Farrow consented to the sale in question, and while he may have acquiesced in same after it was made to Fuller, this complainant did not act upon said acquiescense, or suffer any detriment by virtue of same, as the sale had been made before Farrow acquiesced in same. “ 'It is a general rule of law that if a man, either by words or conduct, has intimated that he assents to an act which has been done, and that he will not offer opposition to it, although it could not have been lawfully done without his consent, and he thereby induces another to do that from which they *287otherwise might have abstained, he cannot question the legality of the act he had so sanctioned, to the prejudice of those who have so given faith to his words, or to the fair inference- to be drawn from his conduct.’ And again, ‘If a party has an interest to prevent an act being Hone, and acquiesces in it, so as to induce a reasonable belief that he consents to it, and the position of others is altered by their giving credit to his sincerity, he has no more right to challenge the act to their prejudice than he would have had it been by his previous license.’ The estoppel resting upon the grantors, being free from all fraud, binds their creditors. One claiming under or through another who is bound by an estoppel is affected and bound by it.” — Goetter v. Norman, 107 Ala. 585, 19 South. 56; Fields v. KiUion, 129 Ala. 373, 29 South. 797. It must be observed that the conduct relied upon as an equitable estoppel must have induced the party relying upon same to act, and which is not shown to have been the case by the present bill.
The chancery court erred in not sustaining the respondent’s demurrer to the bill for want of equity, and the decree is reversed, and one is here rendered sustaining said demurrer. Under the rule laid down in the case of Singo v. Brainard, 173 Ala. 64, 55 South. 603. the case is remanded.
Reversed, rendered, and remanded.
Dowdell, C. J., and Mayfield and be Graffenried, JJ., concur.